Case: 18-30982      Document: 00515034601         Page: 1    Date Filed: 07/15/2019




            IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                  ___________________                          Fifth Circuit

                                                                             FILED
                                     No. 18-30982                        July 15, 2019
                                  Summary Calendar                      Lyle W. Cayce
                                  ___________________                        Clerk

UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

DUSTIN JACK MALONE,

              Defendant - Appellant

                               _______________________

                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:18-CR-24-1
                             _______________________

Before SMITH, COSTA, and HO, Circuit Judges.

PER CURIAM: *

       The Federal Public Defender appointed to represent Dustin Jack Malone
has filed a motion for leave to withdraw, a brief, and a supplemental brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Malone has filed a
response.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30982    Document: 00515034601     Page: 2   Date Filed: 07/15/2019


                                 No. 18-30982

      This court previously directed counsel to address (1) whether the written
judgment’s more detailed description of the special conditions of supervised
release arguably constitutes a conflict with the orally pronounced sentence,
and (2) whether any such issue would be reviewed for plain error or for an
abuse of discretion. Counsel’s supplemental brief complied with this order. We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2..




                                       2